The opinion of the court was delivered by
Collamer, J.
— This bill of exceptions is entirely unprecedented in our practice. The action was on notes, given to a co-partnership, by the name and style of the firm. The execution of the notes was conceded. This acknowledged the existence of the co-partnership. The plaintiffs gave some testimony tending to identify themselves as the individuals who composed the partnership, which went to the jury, without objection. The case then rested with the jury. The only question was one of fact, whether, from the testimony, the jury yvere convinced that the plaintiffs, Charles Stearns and Samuel Jewett, were the persons who composed the firm of Stearns & Jewett, to whom the notes were payable. The jury found for the plaintiffs. The bill of exceptions then states that to the decision of the court, in permit*579ting a verdict for the plaintiffs on said testimony, the defendants excepted. - .
When testimony, tending to sustain an issue, is submitted to the jury, the whole question then rests with the jury, and it is no judicial act of the court that they permit a verdict to be rendered. It is not matter of law, which can be assigned for error, that a verdict is against the weight of the testimony, or was found without sufficient testimony. This, at common law, might be ground for a motion'for a new'trial; but in this state, it is a matter with which courts have nothing to do. Our statute utterly forbids the courts from granting new trials, because they may differ with the jury as to the weight of the testimony. This statute cannot be evaded in the way attempted in this bill of exceptions, that is, by making the verdict the act of the court and treating its incorrectness as a matter of error in law. We have, however, examined the testimony, and are satisfied with the verdict.
Judgment affirmed.